                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


 Glen Strickland, Jr., #273860,               )
                                              )
                                  Plaintiffs, )           Civil Action No. 9:18-504-BHH
                      vs.                     )
                                              )
 Major James Parrish, Sgt. Tonya              )
 Johnson, Sgt. E. Walker, Associate           )              OPINION AND ORDER
 Warden Washington, Officer Daniels, Lt. )
 Craig Beckett, Unknown Named Broad           )
 River Corr. Officer, Ofc. Johnson, Sgt.      )
 Jackson, Ofc. Smith, Ofc. Rambo, Sgt.        )
 McCoy, Ofc. Roberts, Sgt. For-mez, and )
 Sgt. J.C.,                                   )
                                              )
                               Defendants. )
 _________________________________ )
                                           BACKGROUND

       Plaintiff Glen Strickland, Jr. (“Plaintiff”), proceeding pro se, initiated this civil rights

action pursuant to 42 U.S.C. § 1983 against Defendants Major James Parrish, Sgt. Tonya

Johnson, Sgt. E. Walker, Associate Warden Washington, Officer Daniels, Lt. Craig

Beckett, Unknown Named Broad River Corr. Officer, Ofc. Johnson, Sgt. Jackson, Ofc.

Smith, Ofc. Rambo, Sgt. McCoy, Ofc. Roberts, Sgt. For-mez, and Sgt. J.C.

(“Defendants”). (ECF No. 1.) In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02,

D.S.C., the action was referred to United States Magistrate Judge Bristow Marchant for

pretrial handling and a Report and Recommendation (“Report”). Magistrate Judge

Marchant’s Report recommends that the Court grant Defendant Beckett’s motion to

dismiss the complaint (ECF No. 37) for failure to exhaust administrative remedies and for

failure to assert any substantive factual allegations against Defendant Beckett in the first

instance. (See ECF No. 47 at 2–9.) Plaintiff filed objections on March 8, 2019. (ECF No.


                                                1
50.) The Report sets forth in detail the relevant facts and standards of law on this matter

and the Court incorporates them without recitation.

                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the Court. The

recommendation has no presumptive weight. The responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261, 270–71, 96 S.Ct.

549, 46 L.Ed.2d 483 (1976). The Court is charged with making a de novo determination

of those portions of the Report and Recommendation to which specific objection is made,

and the Court may accept, reject, or modify, in whole or in part, the recommendation of

the Magistrate Judge, or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

However, the Court need not conduct a de novo review when a party makes only “general

and conclusory objections that do not direct the court to a specific error in the magistrate’s

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

1982). In the absence of a timely filed, specific objection, the Magistrate Judge’s

conclusions are reviewed only for clear error. See Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005).

                                       DISCUSSION

       As noted above, Plaintiff filed objections to the Magistrate Judge’s Report, which

the Court has carefully reviewed. The objections fail to state any specific objection to the

Magistrate Judge’s sound reasoning or direct the Court to any specific error in the

proposed findings and recommendation that Defendant Beckett should be dismissed as

a party Defendant. The Court agrees with the Magistrate Judge’s comprehensive and

well-reasoned Report. After careful review, the Court finds that the Magistrate Judge



                                               2
fairly and accurately summarized the facts, applied the correct principles of law, and

committed no error. Moreover, the Court finds that Plaintiff’s objections lack merit, and

they are hereby overruled.

                                    CONCLUSION

      For the reasons stated above and by the Magistrate Judge, the Court overrules

Plaintiff’s objections, and adopts and incorporates by reference the Magistrate Judge’s

Report and Recommendation. Accordingly, Defendant Beckett’s motion to dismiss is

GRANTED, and he is dismissed as a party Defendant to this action.

      IT IS SO ORDERED.

                                         /s/ Bruce Howe Hendricks
                                         United States District Judge

May 9, 2019
Greenville, South Carolina




                                           3
